     Case 6:19-cv-00038-H Document 56-8 Filed 11/16/20                  Page 1 of 23 PageID 1031




Robert D. Cox, MA, CRC, LPC-S                                                       Linda E. Cox, MS, CRC
Kendra K. Ragsdale, MA, CRC                                                         Thomas King, MEd, CRC
                                                                                    S. Camille Peres, PhD
                                                                                    Nicole Fuscaldo, PhD, CRC
                                                                                    Mallory Houser, MS, CRC

          November 12, 2020


          Steven Augustine
          Thompson Coe
          One Riverway, Suite 1400
          Houston, TX 77056


          Re: Justin Moore v. DB Industries, LLC et. al.


          Dear Mr. Augustine:

          You asked that I develop opinions about the prospects for employment and earnings for
          Justin Moore. To develop these opinions, I reviewed information about his work history,
          educational history, earnings history, and medical condition. The opinions expressed in
          this report are consistent with my experience and training as a Vocational Rehabilitation
          Counselor and are within reasonable vocational probability. The methods used in
          analyzing these records are the standard methods relied upon by Vocational
          Rehabilitation Counselors. References used in preparing this report are usual and
          customary references used in conducting such an analysis. I reserve the right to
          supplement my opinion should other information become available. I have attached a list
          of records and documents reviewed in preparation of this report.

          From my review, I learned this 52-year-old high school graduate continued his education
          into college. Though he did not get a degree, he reported that he completed about three
          years of college. The records indicate that he had a very good work history up until the
          time of an accident at work on June 8, 2017. At that time, he was working as a
          Maintenance Mechanic on wind turbines. This required him to work at heights. Other
          employment included TexStar Energy Solution, through which he installed and
          monitored energy meters. Other self-employment continues with a virtual reality
          company named 360 Vista. I would like to have the opportunity to interview Mr. Moore
          get more information about this employment.


     6575 West Loop South, Suite 500, Bellaire, TX 77401 | Phone: 713.981.3845 | theworldofwork.com
                                                                                         EXHIBIT 8
   Case 6:19-cv-00038-H Document 56-8 Filed 11/16/20                Page 2 of 23 PageID 1032
The World of Work, Inc.                                                          Justin Moore – 2




     As a result of the accident on June 8, 2017, Mr. Moore suffered injuries to parts of his
     body. He has had three surgeries to help repair some of these injuries. Emotional
     problems which pre-dated this incident are claimed to have been exacerbated, and he is
     receiving treatment for those as well. In his deposition of September 24, 2020, he claimed
     that additional surgeries are expected. However, a functional assessment performed on
     April 15, 2020 indicated that he was able to meet the physical requirements of Light
     Exertion. This is defined by the Department of Labor as able to lift up to 20 pounds
     occasionally, frequently lift and carry 10 pounds, and to sit, stand, and walk for an 8-hour
     workday. In his deposition, Mr. Moore opined he would be able to drive to and perform
     the duties of an Office Job as early as December 2019.

     Mr. Moore underwent Neuropsychological testing on June 29, 2020. Results of the
     testing showed very good behaviors and intellectual functioning congruent with his past
     work. Depression and anxiety were noted and treatment recommendations made. This
     kind of profile makes him eligible for services with the Vocational Rehabilitation
     program in Texas. Mr. Moore can apply for these services and his nearby Texas
     Workforce Solutions office. I have enclosed information about the program and the
     location.

     It is my opinion that Mr. Moore would be immediately able to work at many jobs. A
     representative sample of such jobs includes Dispatcher, Shuttle Van Driver, Escort
     Vehicle Driver, Order Clerk, and Electric Meter Repairer. I have provided information
     about Dispatcher and wages paid to persons doing that job in the Austin area. This is not
     a complete list, but a representative sample. I recommend that Mr. Moore go to the local
     Texas Workforce Office and submit his application to get employment with these jobs.

     If Mr. Moore were to get training as a Drafter with the assistance of the Vocational
     Rehabilitation program, he would find there are jobs in the Austin area. I have attached
     information about this job and wages associated with it in Austin area. At no charge to
     himself, he would also get placement assistance from his Vocational Rehabilitation
     Counselor either for Drafter or the other jobs listed above. Perhaps Dr. Isom could
     include in his Rehabilitation Plan Mr. Moore’s declaration of employability, as well as
     the information about Vocational Rehabilitation services.


     Very truly yours,



     Robert D. Cox, MA, CRC, LPC-S




     Kendra K. Ragsdale, MA, CRC
   Case 6:19-cv-00038-H Document 56-8 Filed 11/16/20            Page 3 of 23 PageID 1033
The World of Work, Inc.                                                     Justin Moore – 3


     Records Reviewed for Justin Moore

     9-24-20 - Moore - Moore - Compressed.pdf
     2020.08.17 L2 Counsel sending expert reports and cvs.pdf
     2020.10.14 Plts Disclosure of Expert Witnesses (Second).pdf
     Advent Health Clinic - billing.PDF
     Advent Health Clinic - medical.PDF
     CHUBB Insurance Western Claim Service - insurance.PDF
     David G. Vanderweide, M.D. - Report 11.04.20.PDF
     DBI et al_s Answer to Plaintiffs_ Original Complaint.PDF
     Defendant Safeworks LLC's Objections and Answers to Plaintiff's Interrogatories.PDF
     DOC 1 Plaintiffs' Original Complaint.PDF
     Family First Healthcare - Leander (Biling rec.).pdf
     Family First Healthcare - Leander (Med. and Radiol. Rec.).pdf.pdf
     Invenergy Objections and Responses to Subpoena.PDF
     Landmark Exams - billing.PDF
     Medical Equation, Inc - billing.PDF
     Medical Equation, Inc - medical.PDF
     Mohammad Etminan, M.D. - Final Report 11.09.20.PDF
     Moore - Chubb Group of Insurance Companies.pdf
     Orthopaedic Associates of Central Texas - Billing Records.PDF
     Orthopaedic Associates of Central Texas - Radiology.PDF
     Orthopaedic Associates of Central Texas -Medical Records.PDF
     Plaintiff_s Disclosure of Expert Witnesses.PDF
     Plaintiff's Production
     Plaintiffs Amended Complaint.PDF
     Plaintiffs Certificate of Interested Persons_Disclosure Statement.PDF
     PLG JOSEY 000001.pdf
     PLG LYNCH 000001.pdf
     PLG POPHAM 000001.pdf
     PLTFS INITIAL DISCLOSURES.PDF
     Power Climber BVBA,Safeworks Certificate of Interested Persons-Disclosure
     Statement.PDF
     Rollins Brook Community Hospital - billing.PDF
     Rollins Brook Community Hospital - medical.PDF
     Rollins Brook Community Hospital - radiology (1CD).PDF
     Safeworks Orig Answer to Plff_s Complaint.PDF
     TX Orthopedics, Sports and Rehab Assoc. - Billing Recs.pdf
     TX Orthopedics, Sports and Rehab Assoc. - Med. Rec..pdf
     TX Orthopedics, Sports and Rehab Assoc. - Radiology Rec.pdf
     SkillTran Labor Market Survey
     Texas Workforce Commission
    Case 6:19-cv-00038-H Document 56-8 Filed 11/16/20                Page 4 of 23 PageID 1034
SkillTRAN report                                                                                             1




Report produced from SkillTRAN Online Services - by SkillTRAN LLC - www.skilltran.com



959.167-
         Dispatcher, Service
  010
Details for selected title: Dispatcher, Service


DESCRIPTION

 DOT Code: 959.167-010 Dispatcher, Service

 Alternate Titles: Schedule Clerk, Trouble Dispatcher

 May be designated according to utility as Telegraphic-Service Dispatcher (tel. & tel.).

 Dispatches customer service workers to install, service, and repair electric, gas, or steam powered
 systems or appliances, or cable television systems:Reviews work orders from departments or
 complaints from customers and records type and scope of service to be performed. Determines and
 schedules orders according to urgency. Contacts supply storekeeper to verify availability of parts and
 equipment to ensure scheduled work performance. Receives check in calls from service workers by
 radio, telephone, or in person. Informs workers of type and location of work to be performed and
 dispatches workers to job. Keeps records of repairs, installation, removal of equipment or appliances,
 and hours required on each job. May maintain records, using computer terminal.

 Date Last Updated: 1988

Estimated May 2019 Employment for:
OES-SOC Group 43-5032 Dispatchers, Except Police, Fire, and Ambulance
This OES-SOC Group includes 27 DOT occupation(s)

                       Occupational Employment Survey (OES)         Texas           MSA 12420 Austin-Round
                                                                                           Rock, TX
 Employed          Estimated OES Group Employment                   22,900                  1,020
 Mean Wage         Mean Annual Wage                                $42,040                 $42,560
 Annual Wage       Annual Wage - 10th percentile                   $21,990                 $26,400
                   Annual Wage - 25th percentile                   $30,120                 $32,070
                   Annual Wage - 50th percentile                   $38,220                 $41,330
                   Annual Wage - 75th percentile                   $50,140                 $51,640
                   Annual Wage - 90th percentile                   $63,060                 $60,510
    Case 6:19-cv-00038-H Document 56-8 Filed 11/16/20                       Page 5 of 23 PageID 1035
SkillTRAN report                                                                                                 2

DATA SOURCES
          Source                 Publication           Year                           Web Link
 U.S. Dept. of Labor        Revised 4th Edition    1991
                            of the Dictionary of
                            Occupational Titles
 U.S. Dept. of Labor        Errata corrections     1992-1998
                            and subsequent                        www.skilltran.com/index.php/support-
                            revisions to the                      area/documentation/161-dot-changes
                            DOT
 U.S. Dept. of Labor        Revised Handbook       1991
                            for Analyzing Jobs                    www.skilltran.com/index.php/support-
                                                                  area/documentation/1991rhaj

 U.S. Dept. of Labor        Selected               1993
                            Characteristics of
                            Occupations (SCO)
 U.S. Dept. of Labor        Guide for              1979
                            Occupational                          Guide for Occupational Exploration
                            Exploration (GOE)
 U.S. Dept. of Labor -      Standard               2010/2018
 Bureau of Labor            Occupational                          Standard Occupational Classification
 Statistics                 Classification (SOC)
 U.S. Dept. of Labor -      Occupational           May 2019
 Bureau of Labor            Employment                            Occupational Employment Survey
 Statistics                 Survey (OES)
 U.S. Dept. of Labor -      O*NET Online           Current
 Employment and             (O*NET)                               O*NET Online
 Training
 Administration
 U.S. Dept. of Labor -      Employment             Sept 2019
 Bureau of Labor            Projections -          for 2018 -->   Employment Projections
 Statistics                 National               2028
 U.S. Dept. of Labor -      Employment             Various
 Bureau of Labor            Projections -                         Employment Projections - State/SubState
 Statistics                 State/SubState                        and various state-specific projections sites

 U.S. Dept. of Labor        Labor Force            Current
                            Statistics from the                   Current Population Survey
                            Current Population
                            Survey (CPS)
 U.S. Dept. of              College Navigator      Current
 Education - Institute of                                         College Navigator
 Education Sciences -
 National Center for
 Education Statistics
 U.S. Dept. of Labor        Occupational           Current
                            Outlook Handbook                      Occupational Outlook Handbook
                            (OOH)
    Case 6:19-cv-00038-H Document 56-8 Filed 11/16/20               Page 6 of 23 PageID 1036
SkillTRAN report                                                                                      1




Report produced from SkillTRAN Online Services - by SkillTRAN LLC - www.skilltran.com



017.261-
         Drafter, Commercial
  026
Details for selected title: Drafter, Commercial


DESCRIPTION

 DOT Code: 017.261-026 Drafter, Commercial

Master Title: DRAFTER (profess. & kin.)

Prepares working plans and detail drawings from rough or detailed sketches and notes for engineering
or manufacturing purposes according to dimensional specifications:

Tasks

        Calculates and lays out dimensions, angles, curvature of parts, materials to be used,
        relationship of one part to another, and relationship of various parts to entire structure or
        project, utilizing knowledge of engineering practices, mathematics, building materials,
        manufacturing technology, and related physical sciences.
        Creates preliminary or final sketch of proposed drawing, using standard drafting techniques and
        devices, such as drawing board, T-square, protractor, and drafting machine, or using computer-
        assisted design/drafting equipment.
        Modifies drawings as directed by engineer or architect.
        Classifications are made according to type of drafting, such as electrical, electronic,
        aeronautical, civil, mechanical, or architectural.
        Date Last Updated (DLU): 1977
    Case 6:19-cv-00038-H Document 56-8 Filed 11/16/20                          Page 7 of 23 PageID 1037
SkillTRAN report                                                                                                      2

Estimated May 2019 Employment for:
OES-SOC Group 17-3011 Architectural and Civil Drafters
This OES-SOC Group includes 13 DOT occupation(s)

May 2019      Occupational Employment Survey (OES)              National            Texas         MSA 12420 Austin-
                                                                                                   Round Rock, TX
           Estimated OES Group Employment                        98,800            11,280               930
           Mean Hourly Wage                                      $27.92            $27.43              $29.10
           Mean Annual Wage                                     $58,080           $57,060             $60,520
           Annual Wage - 10th percentile                        $35,890           $35,860             $40,830
           Annual Wage - 25th percentile                        $44,920           $44,850             $46,190
           Annual Wage - 50th percentile                        $56,340           $55,510             $56,320
           [Median]
           Annual Wage - 75th percentile                        $69,050           $66,290             $74,500
           Annual Wage - 90th percentile                        $82,230           $80,540             $93,200


DATA SOURCES
         Source                Publication               Year                          Web Link
 U.S. Dept. of Labor     Revised 4th Edition         1991
                         of the Dictionary of
                         Occupational Titles
 U.S. Dept. of Labor     Errata corrections          1992-1998
                         and subsequent                              www.skilltran.com/index.php/support-
                         revisions to the DOT                        area/documentation/161-dot-changes

 U.S. Dept. of Labor     Revised Handbook            1991
                         for Analyzing Jobs                          www.skilltran.com/index.php/support-
                                                                     area/documentation/1991rhaj

 U.S. Dept. of Labor     Selected                    1993
                         Characteristics of
                         Occupations (SCO)
 U.S. Dept. of Labor     Guide for                   1979
                         Occupational                                Guide for Occupational Exploration
                         Exploration (GOE)
 U.S. Dept. of Labor -   Standard                    2010/2018
 Bureau of Labor         Occupational                                Standard Occupational Classification
 Statistics              Classification (SOC)
 U.S. Dept. of Labor -   Occupational                May 2019
 Bureau of Labor         Employment Survey                           Occupational Employment Survey
 Statistics              (OES)
 U.S. Dept. of Labor -   O*NET Online                Current
 Employment and          (O*NET)                                     O*NET Online
 Training
 Administration
 U.S. Dept. of Labor -   Employment                  Sept 2019
 Bureau of Labor         Projections -               for 2018 -->    Employment Projections
 Statistics              National                    2028
Case 6:19-cv-00038-H Document 56-8 Filed 11/16/20   Page 8 of 23 PageID 1038
Case 6:19-cv-00038-H Document 56-8 Filed 11/16/20   Page 9 of 23 PageID 1039
Case 6:19-cv-00038-H Document 56-8 Filed 11/16/20   Page 10 of 23 PageID 1040
Case 6:19-cv-00038-H Document 56-8 Filed 11/16/20   Page 11 of 23 PageID 1041
Case 6:19-cv-00038-H Document 56-8 Filed 11/16/20   Page 12 of 23 PageID 1042
Case 6:19-cv-00038-H Document 56-8 Filed 11/16/20   Page 13 of 23 PageID 1043
Case 6:19-cv-00038-H Document 56-8 Filed 11/16/20   Page 14 of 23 PageID 1044
    Case 6:19-cv-00038-H Document 56-8 Filed 11/16/20                        Page 15 of 23 PageID 1045
Robert Dewar Cox, MA, CRC, LPC-S
6575 West Loop South, Suite 500, Bellaire, Texas 77401
Phone: 281-343-0999 Fax: 361-589-4106 Email: bob@theworldofwork.com




Work History
President & Rehabilitation Counselor, World of Work, Inc.                                           1980 – Present

Elected Director & President, Fort Bend County Municipal Utility District #108                        1996 – 2011

Elected Director & Vice-President, Great Wood Homeowner's Association                                 2000 – 2005

President & Rehabilitation Counselor, Southwest Rehabilitation Institute                              1973 – 1980

Vocational Rehabilitation Counselor, Texas Rehabilitation Commission                                  1967 – 1972


Education, Certification & License
Master of Arts in Rehabilitation Counseling, University of Texas at Austin                                   1972

Bachelor of Arts in Psychology, University of Texas at Austin                                                1966

Certified Rehabilitation Counselor, National Commission on Rehabilitation Counselor Certification             #53

Licensed Professional Counselor - Supervisor, Texas                                                         #4521


Professional Affiliations
National Rehabilitation Association; Treasurer 2010 – 2012, Exec. Committee 2016 - Present

Rehabilitation Counselors and Educators Association; President 2010, Treasurer 2007 – 2009

Texas Vocational Evaluation and Work Adjustment Association; President 1976 – 1978

Texas Rehabilitation Association; Treasurer 2004 – 2005, President 1990 – 1992 and 2001, Board Member at
Large 1979 – 1981 and 1998 – 2001

Texas Rehabilitation Counseling Association; President 1984 – 1986

Houston Area Rehabilitation Association; President 1987 – 1988


Advisory Member
Arkansas Rehabilitation Continuing Education Program

Texas Representative, Vocational Rehabilitation of the Industrially Injured, 1979

Coalition for Barrier Free Living Placement Committee, Houston, TX
    Case 6:19-cv-00038-H Document 56-8 Filed 11/16/20                     Page 16 of 23 PageID 1046
                                                                                 Robert D. Cox Resume – Page 2



Consultant
Vocational Consultant to the Social Security Administration Office of Hearings and Appeals, 1975 to Present

Del Oro Hospital, Houston, TX

Memorial Southeast Hospital, Houston, TX

Stafford Meadows Hospital, Stafford, TX

West Oaks Hospital, Houston, TX


Honors
Distinguished Service Award from City of Houston, Mayor Bob Lanier, 1993

National Rehabilitation Association President's Award for Service to the Association, 2010 and 2018
      Case 6:19-cv-00038-H Document 56-8 Filed 11/16/20                    Page 17 of 23 PageID 1047




Robert D. Cox, MA, CRC, LPC-S                                                             Linda E. Cox, MS, CRC
bob@theworldofwork.com                                                                    Thomas King, MEd, CRC
281.343.0999
                                                                                          Kendra K. Ragsdale, MA, CRC
                                                                                          S. Camille Peres, PhD
                                                                                          Nicole Fuscaldo, PhD, CRC
                                                                                          Mallory Houser, MS, CRC
                                Robert Cox Testimony History, 2014 to 2020


          •   2/18/14 – Deposition; Powell v Ford; Attorney Bill Munichi

          •   3/4/14 – Trial; Robichaux v Dept. of Justice; Federal Court Galveston, TX; Attorney Matt
              Milleaux

          •   6/11/14 – Deposition; Benavides v Trans X; Zapata County, TX; Attorney Lucero

          •   6/12/14 – Deposition; Anthony Lamonte Ford vs. Allstate Fire and Casualty Insurance
              Company, Surveying & Mapping, Inc. and Robert Frank Hertwig; Cause No. 12-13194-012-
              011; In the 12th Judicial District Court of Madison County, Texas (Attorney File No. 12-
              188); Attorney Wade Quinn

          •   6/17/14 – Deposition; Lanford v St. Elizabeth’s Hospital

          •   12/9/14 – Deposition; Santos v Oxy Vinyls LP; Attorney Matt Hoffman

          •   12/10/14 – Telephonic Trial Testimony; Landry v. HEB Food Stores; American Arbitration
              Association; Attorney Mark Giltner

          •   12/30/14 – Deposition; Lynch v Williams Transport; USDC; Southern District; Attorney
              Lynd

          •   12/23/14 – Deposition; Cross v Galleria; 190th Judicial Court Harris Co. TX; Attorney Rick
              Gibson

          •   12/16/14 – Trial testimony; Koch v United States of America; New Orleans 5th Circuit Court;
              Attorney Peter Meyer with Department of Justice

          •   6/6/15 – Deposition; Tijerina/Soto v Sun Coast Resources, Inc.; County Civil Court; Nueces

                             6575 West Loop South, Suite 500 | Bellaire, TX 77401
                              Office Phone: 713.981.3845 | theworldofwork.com
Case 6:19-cv-00038-H Document 56-8 Filed 11/16/20                   Page 18 of 23 PageID 1048

                                                                         Cox Testimony History 2

      County, TX; 2013-CCV-60841-1; Attorney Norman Snyder

  •   8/13/15 – Trial; Graham for Johnson

  •   9/14/15 – Deposition; GM cases for Hilliard/Henry

  •   4/27/16 – Trial; Lonnie Rogers; 60th Judicial Court, Beaumont, Texas; Attorney Craig Lewis

  •   7/12/16 – Depo; Ramon Soto v. Applied Cryo Technologies, Inc. and 7150 A-G Road, LLC
      in the District Court of Harris County TX, 189th Judicial District; Attorney Jon McNeely

  •   8/24/16 – Deposition; John Jimenez v Pedro Hernandez, Juan Muniz, and Fleetwood
      Transportation Services in the 217th Judicial District Court of Angelina County, TX; Cause
      No CV-03426-14-09; Attorney Warren McCollum

  •   9/19/16 – Deposition; Ramon Soto v. Applied Cryo Technologies in the 189th Judicial Court,
      Harris County, TX; Cause No. 2015-31383; Attorney Jon McNeely

  •   9/20/16 – Deposition; Jefferson Lott v Monterey Mushroom, Inc. in the 278th Judicial Court,
      Madison Co. TX; Cause No. 15-13957-02; Attorney Eric Zehnder

  •   2/3/17 – Deposition; Terry Thomas v. Interline Brands and Albert Arellano in the 270th
      Judicial Court, Harris County, TX; Cause No. 2014-00754; Attorney Cory Reed

  •   3/13/17 – Deposition; Monica Garcia v. HEB Grocery Company and Arnold Delgado in the
      Nueces County Court at Law No. 1; Cause No. 2015CCV-60711-1; Attorney Robert Valadez

  •   5/22/17 – Trial; Isaias Munoz v. Lovett Custom Homes in the 61st Judicial Court of Harris
      County, Texas; Cause No. 2014-36224; Attorney James Simmons

  •   9/6/17 – Deposition; Corby Stevenson v. Steven Brancheau et. al. in the 354th Judicial Court
      of Hunt County, Texas; Cause No. 82551; Attorney Linda Maloney

  •   10/6/17 – Deposition; Lisa Rodriguez v. Schlitterbahn Beach Resort Management LLC et. al.
      in the 197th District Court in Cameron County, Texas; Cause No. 2015-DCL-02573; Attorney
      Jonathan Hull

  •   1/8/18 – Deposition; Monica Garcia v. HEB in the County Court of Nueces County, Texas;
      Cause No. 2015CCV-60711-1; Attorney David Jones

  •   2/9/18 – Trial; Lisa Rodriguez v. Schlitterbahn Beach Resort Management LLC et. al. in the
      197th District Court in Cameron County, Texas; Cause No. 2015-DCL-02573; Attorney
      Jonathan Hull

  •   3/16/18 – Trial; Maria Cedano v. Costco Wholesale Corp. before the American Arbitration
      Association; Cause No. 01-17-0000-4261; Attorney Sean Hicks.

  •   7/11/18 – Deposition; Brandon Lee Morton v. Jesus Chapa & Webber LLC before the 159th
      District Court of Angelina County; Cause No. CV-00363-15-05; Attorney David Wilson.
Case 6:19-cv-00038-H Document 56-8 Filed 11/16/20                     Page 19 of 23 PageID 1049

                                                                          Cox Testimony History 3


  •   7/27/18 – Deposition; Zachary Brown v. FedEx et. al. in the District Court of Harris Country
      in the 270th Judicial District; Cause No. 2017-49530; Attorney Peter Blomquist.

  •   8/9/18 – Trial; Brandon Lee Morton v. Jesus Chapa & Webber LLC before the 159th District
      Court of Angelina County; Cause No. CV-00363-15-05; Attorney David Wilson.

  •   8/22/18 – Deposition; Jessica Huffman v. Gilbert Erik Reyna et. al. in the District Court of
      Webb County, Texas in the 111th Judicial District; Cause No. 2017CVA000789D2; Attorney
      Lynn Castagna.

  •   9/12/18 – Deposition; Hershell Wingfield vs. AT&T Corp., et al. in the District Court of
      Upshur County, Texas in the 115th Judicial District; Cause No. 16-00552; Attorney David
      Merkley.

  •   10/23/18 – Deposition; Alexia Leonard and Najarae Wiley v. Southeast Texas Parts and
      Equipment Corporation and Aristle Marks in the 136th Judicial District Court of Jefferson
      County, Texas; Cause No. D-200,151; Attorney Glenn Fahl.

  •   12/18/18 – Deposition; John Wu v. Lumber Liquidators et. al. in the 164th Judicial Court of
      Harris County, Texas; Cause No. 2016-08354; Attorney Craig Stanfield.

  •   12/22/18 – Deposition; Charles Pinckney v. HEB Grocery in the 268th Judicial District of Fort
      Bend County, Texas; Cause No. 01-18-0001-3852; Attorney Chad Gerke.

  •   3/4/19 – Deposition; Steven Dodd v. Lenchos et. al. in the 353rd Judicial District of Travis
      County, Texas; Cause No. D-1-GN-16-003286; Attorney Terry Womac.

  •   3/11/19 – Deposition; Christian Fernandez v. Dennis Jon Matthews et. al. in the 190th District
      Court of Harris County, Texas; Cause No. 2017-32444; Attorney Bill Sherwood.

  •   4/14/19 – Trial testimony; Christian Fernandez v. Dennis Jon Matthews et. al. in the 190th
      District Court of Harris County, Texas; Cause No. 2017-32444; Attorney Bill Sherwood.

  •   4/16/19 – Deposition; Jeffrey Calhoun v. Penske Truck Leasing Co, L.P. in the 165th Judicial
      District Court of Harris County, Texas; Cause No. 2017-54129; Attorney Michella Gibbs.

  •   6/25/19 – Deposition; Amanda Hernandez v. Ringo Joe Mooneyham, Benchmark Materials,
      LLC, and Raytec Construction Resources Inc. in the Law Number Three Nueces County
      Court, Texas; Cause No. 2017CCV-61544-3; Attorney Amanda Simpson.

  •   7/25/19 – Deposition; Ryan Finley v. Vermeer Manufacturing Company and Daniel Joseph
      Little in the Western District of Texas Waco Division; Civil No 6:18-CV-192-ADA-JCM;
      Attorney Stephen Bega.

  •   8/5/19 – Deposition; Bryan Taylor et. al. v. Baylor Scott & White Medical Center-Frisco,
      Stephen Courtney MD, Eminent Spine LLC, and Monitoring Concepts Management LLC in
      the 192nd Judicial District Court of Dallas County, Texas; Cause No. DC-16-12792; Attorney
      Sidney L. Murphy.
Case 6:19-cv-00038-H Document 56-8 Filed 11/16/20                    Page 20 of 23 PageID 1050

                                                                          Cox Testimony History 4


  •   8/14/19 – Deposition; David Bryan Shealy vs. Ifeolumipo O. Sofola, MD in the 284th Judicial
      District Court of Montgomery County, Texas; Cause No. 18-07-09386; Attorney Michael
      Johanson.

  •   8/26/19 – Deposition; Shyanna Albert v. United States Department of the Army and
      Wounded Warrior Project in the United States District Court for the Western District of
      Texas, San Antonio Division; Civil No. 5:17-cv-00703-FB; Attorney Noah Schottenstein.

  •   11/25/19 – Deposition; Fred Medina v. Justin Ray Richter and Angel Brothers Enterprises,
      LTD in the 55th Judicial District Court in Harris County, Texas; Cause No. 2017-83962;
      Attorney Cory Reed.

  •   4/9/20 – Deposition; Shelli Herbert v. Lone Start Relocation Services in the 288th Judicial
      District Court in Bexar County; Cause No. 2018CI19487; Attorney Frank Scaglione.

  •   4/14/2020 – Deposition; Miguel Del Real v. Charger Drilling, LLC, Charger Rathole, LLC,
      Charger Services, LLC, and Joshua Tyle Knotts; In the 142nd District Court, Midland County,
      Texas; Cause No. CV54972; Attorney James W. Essman

  •   10/23/20 – Deposition; Felton Thomas v. PFG Transco, Inc., Performance Food Group, Inc.,
      D/B/A Performance Food Group - Customized Distribution; In the United States District
      Court, Eastern District of Texas, Sherman Division; Civil Action No. 4:17-CV-00785;
      Attorney Jim Sherry.
       Case 6:19-cv-00038-H Document 56-8 Filed 11/16/20                     Page 21 of 23 PageID 1051




Robert D. Cox, MA, CRC, LPC                                                                 Linda E. Cox, MS, CRC
6575 West Loop South, Suite 500                                                             Thomas King, MEd, CRC
Bellaire, Texas 77401
                                                                                            Kendra K. Ragsdale, MA, CRC
bob@theworldofwork.com
281.343.0999                                                                                S. Camille Peres, PhD

                                                                                            Nicole Fuscaldo, PhD, CRC

                                                                                            Mallory Houser, MS, CRC
                               Expert Witness Consultant Agreement

       This agreement is entered into on the latest date set forth in the signature block below between The
       World of Work, Inc. (“Consultants”) and _________________(the “Law Firm”) (collectively the
       “Agreement”).

       The purpose of this Agreement is to procure the services of the Consultants in relation to the
       case styled _______________ and currently pending before the [Court County and State]. The
       Consultants shall provide services for the Law Firm as independent contractors. Payment of any
       fees set forth herein is not dependent upon the findings rendered, nor on the outcome of any legal
       action, mediation, arbitration, or the amount or terms of any settlement of the underlying legal
       cause, nor on any contractual arrangement between the Law Firm and any other person or party.

       Retainer: At the time of the execution of this Agreement, the Law Firm shall tender to Consultant
       a retainer in the amount of Five Thousand Two Hundred dollars ($5,200.00) (the “Retainer”).
       Consultant shall bill against this Retainer as services are performed or expenses incurred until such
       time as the Retainer is exhausted or this Agreement is terminated as set forth below. In the event
       the scope of work requested by the Law Firm exhausts the Retainer, Consultants will periodically
       invoice Law Firm for any work in excess of the Retainer. The Law Firm shall not identify World of
       Work Consultants as either testifying or non-testifying experts until such time as this Agreement
       has been signed and the Retainer has been paid.

       Fees: The fees for services provided by The World of Work are as follows:

              Consultant Fees: Except as outlined herein, the Law Firm shall compensate the
              Consultant’s principals at the rate of $325.00 per hour for all work performed under this
              Agreement, including but not limited to analysis, calculations, conclusions, preparation of
              reports, and necessary travel time. This rate for testimony shall apply from the time the
              individual departs to travel to the designated location for such testimony and until he or she
              returns to the office or home from providing such testimony. In the event overnight travel is
              required, Consultant shall not invoice from 8pm to 8am unless Consultant was actually


                                  6575 West Loop South, Suite 500 | Bellaire, TX 77401
                                   Office Phone: 713.981.3845 | theworldofwork.com
Case 6:19-cv-00038-H Document 56-8 Filed 11/16/20                  Page 22 of 23 PageID 1052


      performing work on this matter during that time period.

      Expenses: The Law Firm shall reimburse expenses incurred by the expert as follows:
       • Travel by Car: 55 cents per mile.
       • Travel by Air or Train: The actual cost of the round-trip ticket.
       • Expenses associated with reproduction of documents and photographs, preparation of
          exhibits, storage of materials or evidence, and other reasonable expenditures shall be
          reimbursed at market rates.
       • Lodging: For any travel of more than eighty (80) miles the office, the expert shall be
          reimbursed for the cost of meals and lodging.
       • Car Rental: In the event of travel beyond the local area, the expert shall be reimbursed
          for the cost of a mid-sized rental car and any associated expenses.

Qualifications: The Law Firm has had an independent opportunity to investigate and verify the
Consultants’ credentials and by executing this Agreement represents that it has satisfied itself that
the Consultants are qualified to perform the services the Law Firm desires. Having made its own
independent investigation as to the qualifications of the Consultants including a review of their
prior work and testimony, The Law Firm expressly disclaims reliance on any websites,
marketing materials or verbal statements made by the Consultants prior to entering into this
Agreement.

Termination: This Agreement shall continue in full force and effect until such time as it is
terminated in writing by either party. Any written notice required to be given under the terms of
this Agreement will be deemed given if provided via email to the email address for the signatory
set forth below.

Terms of Engagement: The Law Firm is the primary contracting party with Consultant and as
such is responsible for payments to The World of Work, as outlined in this contract, regardless
of any arrangement the Law Firm may have with any party or parties it represents. Invoices are
to be paid within thirty (30) days of receipt of same, and shall be considered delinquent if unpaid
more than sixty (60) days after their date of issuance. Interest shall accrue on all delinquent
invoices at the lesser of 18% per annum compounded quarterly or the maximum rate of interest
allowed by law. If any charges or work reflected on any invoice is not protested in writing within
sixty (60) days of receipt of same, Law Firm unconditionally waives the right to dispute the work
performed and the balance due for each such invoice and shall accept the balance of each such
invoice as uncontestable.

Confidentiality: Each party acknowledges that its respective performance of its obligations
hereunder may require that it have access to confidential business and proprietary information
of the other. Each party agrees on behalf of itself and its officers, directors, employees, agents,
representatives and subcontractors to use its/their best efforts to prevent either duplication or
disclosure of data, plans, specifications, formulae, drawings or any other information, whether
business or technical, of a confidential nature, which has been furnished directly or indirectly, in
writing or otherwise, to the other and further agrees not to destroy or return such information at
the Termination of this representation and after Termination not to use in any way the
confidential information obtained as a result of this Agreement.
Case 6:19-cv-00038-H Document 56-8 Filed 11/16/20                Page 23 of 23 PageID 1053


Choice of Law and Jurisdiction: The exclusive venue and jurisdiction for any disputes or
controversies arising out of this Agreement shall be resolved by virtue of a trial to the bench in
the County Courts of Harris County, Texas and Law Firm and Consultant agree to pursue any
such claims regardless of their complexity under a Level 1 Discovery Control Plan. In the event
the Harris County Courts do not have subject matter jurisdiction over said dispute the matter
may be brought in the Harris County District Courts. By executing this Agreement, Law Firm
and Consultant agree to this exclusive jurisdiction and agree to waive their rights to a trial by
jury.

Entire Agreement: This Agreement constitutes the entire agreement between the parties with
respect to the matter hereof and supersedes and replaces all prior agreements, understandings
and representations, whether written or oral.

Multiple Originals: This Agreement may be executed in multiple originals and the parties agree
the execution of multiple originals shall not limit or impair the enforcement of this Agreement in
any way.

I accept the terms of this agreement:



                                   Date:
Individually, and for the Firm
The Law Firm:
Email



                                   Date:
The World of Work, Inc.
Email:
